Citation Nr: 0601817	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for psoriasis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

In a December 1969 decision, the RO granted the veteran's 
claim of entitlement to service connection for shell fragment 
wounds of the left buttock, left thigh and left lower leg.  
Noncompensable disability ratings were assigned for the three 
disabilities.

In a December 1989 decision, the Board denied the veteran's 
claims of entitlement to service connection for psoriasis and 
arthritis.  That decision arose from the veteran's claim that 
his service-connected shell fragment wounds resulted in the 
development of psoriasis, which lead to a joint disease 
affecting multiple joints.  According to the medical evidence 
then of record, the joint disease was variously diagnosed as 
arthritis, psoriatic arthritis, rheumatoid spondylitis, and 
ankylosing spondylitis.  

In a May 2002 rating decision which forms the basis for this 
appeal, the RO denied service connection for psoriatic 
arthritis and ankylosing spondylitis without addressing the 
issue of whether new and material evidence had been submitted 
to reopen the claim that was denied by the Board in December 
1989.  The veteran filed a timely notice of disagreement with 
the May 2002 rating decision.  A Statement of the Case (SOC) 
was issued in August 2002.  The veteran perfected his appeal 
by way of a substantive appeal (VA Form 9) received later in 
August 2002.



In September 2003, the Board remanded the claim for 
additional development.  
The Board noted that the Board decision in December 1989 
denying service connection for arthritis was final and that 
the veteran's claim before the Board in December 1989 for 
arthritis included psoriatic arthritis and ankylosing 
spondylitis.  The Board determined that the veteran must 
submit new and material evidence to reopen the claims of 
service connection for psoriatic arthritis and ankylosing 
spondylitis.  Following the Board's remand, the RO held that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a musculoskeletal disorder, 
claimed as psoriatic arthritis and ankylosing spondylitis, in 
January 2004 and November 2005 supplemental statements of the 
case (SSOC's).
That issue has been returned to the Board for additional 
appellate proceedings.

Meanwhile, in a January 2004 RO rating decision, service 
connection was denied for psoriasis.  In March 2004, the 
veteran submitted a timely NOD with that denial of service 
connection in the January 2004 rating decision.  It appears 
that this NOD was overlooked by the RO.

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis, has been 
submitted.  Accordingly, the claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
that issue.  

With respect to the psoriasis claim, the Board finds that a 
SOC must be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

The issues of service connection for a musculoskeletal 
disorder, claimed as psoriatic arthritis and ankylosing 
spondylitis; and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for psoriasis are addressed in the REMAND portion 
of this decision and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The May 2002 RO rating decision also denied the veteran's 
claim of entitlement to 
compensable disability ratings for the shell fragment wounds 
of the left buttock, left thigh, and left lower leg.  The 
veteran perfected an appeal as to those issues.  
The Board remanded those issues in September 2003.  

In a January 2004 rating decision, three 10 percent 
disability ratings were assigned for residuals of the shell 
fragment wounds of the left buttock, left thigh, and left 
lower leg under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005), effective June 4, 2001, the date of the claim for 
increased disability ratings.  A 10 percent disability rating 
is the maximum schedular rating under Diagnostic Code 7804.  
The RO determined that these grants were compete grants of 
benefits sought on appeal.  
The Board agrees.  Moreover, the veteran has not expressed 
disagreement with the assigned disability ratings or the 
effective dates.  Therefore, those issues are no longer in 
appellate status.


FINDINGS OF FACT

1.  In a December 1989 decision, the Board denied service 
connection for arthritis, claimed as a musculoskeletal 
disorder, to include psoriatic arthritis and ankylosing 
spondylitis.

2.  Evidence received subsequent to the December 1989 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The Board's December 1989 decision denying service 
connection for arthritis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).

2.  The evidence received since the December 1989 Board 
decision is new and material, and the claim of entitlement to 
service connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis, has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis.

The veteran contends, in substance, that his service-
connected shell fragment wounds resulted in the development 
of psoriasis subsequent to an excision of shrapnel performed 
at a VA medical center in July 1969, which lead to a joint 
disease affecting multiple joints (variously diagnosed as 
psoriatic arthritis and ankylosing spondylitis).  Implicit in 
the veteran's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his claim, which was denied by the Board in December 
1989.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


 
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The holding of the Court in 
Quartuccio specifically applies to cases in which the 
submission of new and material evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen of entitlement to 
service connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for psoriatic arthritis and ankylosing spondylitis in a 
letter dated in April 2002, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
him of what the evidence must show to establish service 
connection for the disorders.  In addition, the veteran was 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides that 
it is necessary to make a decision on his claim.  See the 
April 4, 2002, letter, page 4.

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was informed that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim.  Specifically, he was advised that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
He was also told that VA would obtain medical evidence 
showing current treatment for the claimed disorders if he 
provided authorizations for release of information.  The 
veteran was, however, informed that "[i]t's still your 
responsibility to make sure these records are received by 
us."  April 4, 2002, letter, page 3.  The veteran was 
advised that VA had obtained medical records from the VA 
medical center in Fayetteville, Arkansas.

The April 2002 VCAA letter advised the veteran that he could 
send the requested evidence itself to VA.  This request was 
unlimited; that is, it can reasonable be read to encompass 
any and all evidence in the veteran's possession.  Thus, the 
VCAA letter complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim because the letter informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.  Moreover, the January 2004 and November 
2005 SSOC's included the "give us everything you've got 
language" contained in 38 C.F.R. § 3.159(b)(1).  See 
November 2005 SSOC, page 3; January 2004 SSOC, page 4.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen of entitlement to 
service connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis.

The Board further notes that even though the VCAA letter 
requested a response by within 30 days from the April 2002 
VCAA letter, that letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the April 
2002 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were adjudicated by the RO in 
May 2002, after the April 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen of 
entitlement to service connection for a musculoskeletal 
disorder, claimed as psoriatic arthritis and ankylosing 
spondylitis.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).  The veteran was advised of his 
options for presenting personal testimony.  He informed VA in 
August 2002 that he did not want a personal hearing.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2005); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in June 2001, it will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001).  
The applicable law will be explained in the paragraph 
immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
December 1989 included the veteran's service medical records, 
VA medical records dated in 1969, private medical records 
dated from 1975 to 1979, and VA medical records dated from 
1988 to 1989.

The veteran's service medical records reflect that the 
veteran suffered shrapnel wounds to the left leg during 
service.  The service medical records do not reveal any 
findings of a skin disorder diagnosed as psoriasis, or 
diagnoses of arthritis or ankylosing spondylitis.

VA medical records dated in 1969 show that the veteran was 
hospitalized in July 1969 for an excision of an infected 
foreign body in his left leg, that is, piece of metal from a 
shrapnel wound in service.  He underwent a VA examination in 
October 1969.  Neither the hospitalization records nor the 
report of the VA examination show findings of a skin disorder 
diagnosed as psoriasis, or diagnoses of arthritis or 
ankylosing spondylitis. 

Private medical records dated from 1975 to 1978 reflect a 
diagnosis of psoriasis in October 1975 with a possible six-
year history of psoriasis.  He received treatment for a skin 
disorder through 1978.

VA medical records dated in 1988 and 1989, to include a 
report of a VA examination in February 1987, reveal diagnoses 
of psoriasis and a musculoskeletal disorder variously 
diagnosed as arthritis of the multiple joints, psoriatic 
arthritis, ankylosing spondylitis, and rheumatoid 
spondylitis.

The December 1989 Board decision

In the December 1989 Board decision, the Board determined 
that the evidence of record demonstrated (1) arthritis was 
not shown during active service or for many years thereafter, 
and (2) the arthritic changes demonstrated were not shown to 
attributable to trauma or to be otherwise related to the 
veteran's shell fragment wounds of the left buttock, left 
thigh, and left lower leg.  Service connection for arthritis 
was denied.
 
The veteran filed to reopen his claim in June 2001.  
Additional evidence which has been received since December 
1989 will be discussed below.



Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
arthritis was denied in December 1989 on a direct basis due 
to a lack of competent medical nexus evidence between the 
veteran's service and his arthritis and on a secondary basis 
due to a lack of competent medical nexus evidence between the 
veteran's residuals of shrapnel wounds to the left buttock, 
left thigh, and left lower leg, and his arthritis.  As 
discussed above, in order for the claim to be reopened there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

Evidence added to the record since the denial includes VA 
medical records dated in May 1981, from 1989 to 1991, and 
from 2001 to 2002.  The record dated in 1981 reveals a 
diagnosis of psoriasis.  A July 1989 treatment record 
indicates that the veteran's psoriasis was associated with 
shrapnel wounds.

The "old" evidence demonstrated a musculoskeletal disorder, 
variously diagnosed as psoriatic arthritis and ankylosing 
spondylitis.  The crucial matter at issue is whether the 
additionally received evidence shows (1) the musculoskeletal 
disorder directly related to the initial shrapnel wounds of 
the left buttock, left thigh, or left lower leg; or (2) the 
musculoskeletal disorder was caused or aggravated by the 
residuals of the shrapnel wounds of the left buttock, left 
thigh, or left lower leg.  

In this case, the additional evidence that has been added to 
the record since the Board's December 1989 decision includes 
the July 1989 VA outpatient treatment record.  This evidence 
can be considered "new" in that it was not previously 
before the Board at the time of the December 1989, that is, 
it was not in the veteran's claims file at that time.  The 
evidence can be considered "material" because it does 
relate to the elements of the claim that were previously 
unmet, specifically medical nexus relating the veteran's 
musculoskeletal disorder to the in-service shrapnel wounds on 
a direct or secondary basis.  See 38 C.F.R. § 3.156 (2001).  

While it may appear that the notation in the July 1989 
outpatient treatment record relating the veteran's psoriasis 
to his shrapnel wounds may simply be history given by the 
veteran, it is not unequivocal that this notation is 
information recorded by a medical examiner and unenhanced by 
any medical comment by that examiner.  
Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  Because at this 
stage of its deliberations the credibility of the evidence is 
presumed, the Board must, in the absence of clear evidence 
showing that the notation is simply history given by the 
veteran, presume that the notation is competent medical nexus 
evidence.  See Justus, supra.   

This additional medical evidence suggests that the veteran's 
psoriasis is related to his in-service shrapnel wounds.  
Since the musculoskeletal disorder has been diagnosed as 
psoriatic arthritis, there is now competent medical nexus 
evidence relating the musculoskeletal disorder to the in-
service shrapnel wounds.  Accordingly, new and material 
evidence has been received as to medical nexus, which was 
previously lacking.  The veteran's claim is therefore 
reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a musculoskeletal disorder, claimed as psoriatic arthritis 
and ankylosing spondylitis.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  For the reasons explained 
in the remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a musculoskeletal 
disorder, claimed as psoriatic arthritis and ankylosing 
spondylitis, is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

1.  Entitlement to service connection for a musculoskeletal 
disorder, claimed as psoriatic arthritis and ankylosing 
spondylitis.

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  See 
 Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, there is no medical nexus opinion of record.  
Also, there is conflicting medical evidence regarding the 
nature of the veteran's musculoskeletal disorder, that is, 
whether he in fact has psoriatic arthritis.  VA treatment 
records reflect diagnoses of psoriasis and ankylosing 
spondylitis.  As for psoriatic arthritis, in May 2002 it was 
noted that the "less likely" diagnosis was psoriatic 
arthritis and that the "most likely" diagnoses were 
ankylosing spondylitis and osteoarthritis in the hands.  
However, in July 2002 the assessment was psoriatic arthritis 
and in September 2002 the assessment was psoriatic arthritis 
"with features of ankylosing spondylitis".  Thus, the exact 
nature of the musculoskeletal disability, as well as its 
relationship to the veteran's service, his service-connected 
shell fragment wounds, and the psoriasis for which service 
connection is now claimed, is extremely unclear.  

Under the circumstances here presented, the Board believes 
that a medical examination and opinion is necessary in order 
to answer the questions regarding the nature and etiology of 
the veteran's musculoskeletal disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for psoriasis.

In a December 1989 decision, the Board denied the veteran's 
claim of entitlement to service connection for psoriasis   

In a January 2004 rating decision, service connection was 
denied for psoriasis.  In March 2004, the veteran submitted a 
timely NOD with that denial of service connection in the 
January 2004 rating decision.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for psoriasis.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that in circumstances 
where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to direct that a SOC be issued.

The Board further observes that in the January 2004 rating 
decision, the RO denied service connection for psoriasis 
without addressing the issue of whether new and material 
evidence had been submitted to reopen the claim that was 
denied by the Board in December 1989.  The RO should have 
determined whether new and material evidence had been 
submitted.

Both issues

The veteran has claimed entitlement to service connection for 
the musculoskeletal disability on both a direct basis and as 
secondary to his service-connected shell fragment wounds.  
Although the RO sent a VCAA letter to the veteran concerning 
direct service connection for his musculoskeletal disorder, 
the RO did not send a letter to the veteran which complies 
with the notice provisions of the VCAA as to secondary 
service connection.  The Board has been prohibited from 
itself curing these defects.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Like the claim for  musculoskeletal disability, the veteran 
appears to be claiming service connection for psoriasis on 
both a direct (based on claimed "jungle rot" in service) 
and secondary (due to the service connected shell fragment 
wounds).  Appropriate VCAA notice should be provided.   

Finally, the Board observes that these two issues appear to 
be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  That is, 
resolution of the musculoskeletal claim, to the extent that 
the disorder is in fact psoriatic arthritis, may be dependent 
upon the issue of service connection for psoriasis.  In any 
event, as explained above, these issues are being remanded 
for separate and distinct reasons.  The agency of original 
jurisdiction is advised that adjudication of the 
musculoskeletal issue should be deferred pending the 
procedural outcome of the psoriasis issue.   

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of secondary service connection for the 
musculoskeletal disorder and psoriasis 
must be provided to the veteran, with a 
copy to his representative.    

2.  VBA must issue a SOC pertaining to 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for 
psoriasis.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

3.  VBA must arrange for the veteran to 
undergo an examination to determine the 
nature and etiology of his 
musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing 
spondylitis.  After examination of the 
veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion as whether any 
systemic musculoskeletal disorder exists 
and, if so, its likely etiology.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for service connection for a 
musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing 
spondylitis.  If the veteran has duly 
appealed the psoriasis issue, this should 
also be considered.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


